ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Status of Claims
Claims 1 and 3-7 are pending.  Claim 2 is canceled by Applicant.  Claims 1 and 4 are amended by Applicant.    
Claims 1 and 3-7 (7 having been previously withdrawn as being directed to unelected species) are examined as to all species. 


Information Disclosure Statement 
No Information Disclosure Statement is filed.  Applicants are reminded of their duty to disclose. 




Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine     


In light of the amendments to the claims the rejection of claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma as evidenced by Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899 and US 4906467 (3/6/1990) as applied to claim 1 and further in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn. 

Reasons for Allowance
In light of the amended claims, the Examiner is persuaded by Applicants’ arguments that the claims are inventive and patentable because there is nothing in the prior art that discloses or suggests a method of treating presbyopia or vision disturbances with a formulation comprising aceclidine as the only active agent.  


Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Claims 1 and 3-7 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619